Appellant was indicted, tried, and convicted for the offense of burglary. His punishment was fixed at imprisonment in the penitentiary for not less than four years nor more than five years. The indictment charged that with intent to steal he broke into and entered the dwelling house, shop, store, or warehouse, etc., of James J. Quill, etc. From the judgment of conviction he appealed; his sentence was suspended pending appeal. There is no bill of exceptions; the appeal is rested upon the record proper only. Upon examination we find no error apparent on the record; therefore the judgment of conviction in the lower court will stand affirmed.
Affirmed.